Citation Nr: 1732262	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-16 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an acquired psychiatric disability, to include alcohol disorder and post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for ingrown toenail of the left great toe.


ORDER

Entitlement to an acquired psychiatric disability, to include alcohol disorder and PTSD is denied.


FINDING OF FACT

The preponderance of the evidence of record is against a finding that any psychiatric disorder, including alcohol use disorder, is causally related to his service or service connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active service from August 1973 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in March 2017, at a travel board hearing in St. Petersburg, Florida; a transcript of that hearing is associated with the claims folder and has been reviewed.

The issue of entitlement to service connection for ingrown toenail of the left great toe is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Entitlement to an acquired psychiatric disability, to include alcohol disorder and post-traumatic stress disorder (PTSD).

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that he has an acquired psychiatric disability related to his military service. Specifically, the Veteran asserts that during his military service he fell injuring his back and causing his mental condition.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To prevail on a direct service connection claim for PTSD, there must be competent evidence of  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f). See Cohen v. Brown, 10 Vet. App. 128 (1997).

The question for the Board is whether the Veteran has an acquired psychiatric disability that either began during active service, or is etiologically related to an in-service disease or injury.   

The Board finds the preponderance of the evidence is against a finding that the Veteran currently has an acquired psychiatric disorder related to his active military service.

The claims folder consists of a May 2014 VA examination report. After a review of the claims folder and examining the Veteran, the examiner found that the Veteran's symptoms do not meet the diagnostic criteria set forth in the DSM 5 for PTSD. The examination report however noted the Veteran with a diagnosis of alcohol use disorder. The examination report further noted the Veteran with mild symptoms of depression which the examiner explained is likely attributed to his alcohol use and bereavement. In reaching the medical conclusion, the examiner noted that the Veteran has not been treated for PTSD, and notes the passing away of the Veteran's fiancé of 15 years in January 2014. 

Further the May 2014 examination report noted the Veteran sought treatment and was diagnosed with adjustment disorder in June 2008 (prior to his claim for service connection).  The Veteran subsequently received treatment for the disorder until January 2012. However, it was not until after the Veteran's finance's death in January 2014 that he sought mental health treatment again. The Board notes that the Veteran's claim seeking service connection for an acquired psychiatric condition was received in February 2014, approximately one month after the death of the his fiancé. 

In July 2017 the Veteran submitted a private nexus opinion from Dr. A. A. The private physician provided a diagnosis of alcohol use disorder, in which the physician opined that it was most likely caused by or a result of his military service. However, the examiner failed to provide a rationale for the medical conclusion offered. Additionally, a review of the private opinion reflects that the private examiner did not annotate reviewing the Veteran's service treatments records or his post-service treatment records in connection with the medical opinion.  As the evidence of record does not reflect that the private physician examined the Veteran, diagnosed his disability, or reviewed his claims file, the private medical opinion is of little probative value here. A medical opinion is inadequate if it is not based on consideration of prior medical history and examinations.  Moreover, a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed evaluation of whether direct service connection is warranted.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007)

Based on the above, the Board finds that during this appeal, the Veteran has not been diagnosed with an acquired psychiatric condition other than alcohol use disorder.

By law, compensation "shall not be paid" if the disability for which compensation is sought is the result of one's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 105; 38 C.F.R. §§ 3.1 (n), 3.301(c); see Pub. L. No. 101-508 (Omnibus Budget Reconciliation Act of 1990), § 8052, 104 Stat. 1388 (prohibiting compensation for injury or disease incurred during active service claims a result of willful misconduct, including abuse of alcohol or drugs filed after October 31, 1990).

The United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability. See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). The Federal Circuit has also indicated that a claimant could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder." The Federal Circuit stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."

Here, during the pendency of the claim, the Veteran has been diagnosed with alcohol use disorder; however, the claims folder does not consist of clear medical evidence establishing that the Veteran's alcohol use disorder is caused by of his service-connected disabilities. As such, service connection is not warranted.

The Board notes that the Veteran may sincerely believe that he has an acquired psychiatric condition causally related to his active service. However; the probative evidence is against such a finding. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities alcohol abuse and mental disorders for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


REMAND

While the Board regrets the delay, this claim must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision.

The Veteran contends that service connection for his ingrown toenail of the left great toe is warranted.

The claims file does not reflect that the Veteran has been provided a VA medical opinion in regard to his claims for service connection for ingrown toenail of the left great toe. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

The claims folder reflects that the Veteran has been treated for ingrown toenail of the left great toe. Furthermore, the Veteran contends that his claimed condition may be associated with an event, injury, or disease during his active military service.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's claimed conditions on appeal, the Board finds the current evidence to be insufficient to decide the claims. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for ingrown toenail of the left great toe; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination with the appropriate provider in regard to the claim of service connection for ingrown toenail of the left great toe. 

The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's ingrown toenail of the left great toe is related to, or aggravated by his active military service.

The examiner is required to provide a complete rationale for all opinions rendered, based on the examiner's clinical experience, medical expertise, and established medical principles. Reference to relevant evidence of record should be included, as appropriate. Any opinion provided must contain not only a clear conclusion with supporting data, but must also contain a reasoned medical explanation connecting the two.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the claim on appeal. If the benefit sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [The American Legion]


Department of Veterans Affairs


